Name: Commission Regulation (EC) No 1851/2001 of 20 September 2001 correcting Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  agricultural policy;  food technology;  marketing
 Date Published: nan

 Avis juridique important|32001R1851Commission Regulation (EC) No 1851/2001 of 20 September 2001 correcting Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Official Journal L 253 , 21/09/2001 P. 0016 - 0016Commission Regulation (EC) No 1851/2001of 20 September 2001correcting Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 15 thereof,Whereas:(1) Annex VII to Commission Regulation (EC) No 2571/97(3), as last amended by Regulation (EC) No 635/2000(4), lists the specifications to be entered in the T5 control copy. A check of all language versions has discovered a typing error in that Annex.(2) Article 22(4) of that Regulation provides for a penalty for failure to comply with a subordinate obligation and Annex III thereto indicates the tracers to be used for Formula B. Typing and translation errors were found during a check of the German version of those provisions.(3) The necessary corrections must therefore be made to that language version.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 11. The term "Butter" in the second paragraph of the third indent of the first indent of Annex VII.B(b) to Regulation (EC) No 2571/97 is replaced by the term "Butterfett".2. Article 22 of Regulation (EC) No 2571/97 and Annex III thereto are corrected. These corrections concern only the German version of the Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 350, 20.12.1997, p. 3.(4) OJ L 76, 25.3.2000, p. 9.